DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/25/2020 is acknowledged.  However, Applicant failed to elect a Specie.  During a telephone conversation with Mr. A Mandy on 02/15/2021, an election was made to prosecute invention of Species I.  Claim 10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claims. 
Claims 1-9 and 11 are examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the overlap joints from a first of the annular heat shield assemblies of the pair are circumferentially offset from a second of the annular heat shield assemblies of the pair” should be corrected to --wherein the overlap joint from a first of the annular heat shield assemblies of the pair are circumferentially offset from the overlap joint from a second of the annular heat shield assemblies of the pair--.  
Claim 8 is objected to because of the following informalities: “the heat shield segments have having an inner face” appears to be an error for --the heat shield segments have an inner face--.
Claims 8 and 9 are objected to because of the following informalities: “the overlap joint portions” appears to be an error for – the first overlap joint portion and the second overlap joint portion--.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Veau (5,079,915).
In re Claim 1:  Veau teaches an annular heat shield (13, see Fig. 6) arrangement for a combustor liner (2) comprising annular heat shield assemblies (see Fig. 2), any one of the annular heat shield assemblies including heat shield segments circumferentially distributed around an axis of the annular heat shield assembly (see Fig. 6), any one of the heat shield segments extending from a first lateral edge face (11, annotated) to a second lateral edge face (12, annotated), a first overlap joint portion (110, male portion, annotated) being defined at the first lateral edge face, a second overlap joint portion 

    PNG
    media_image1.png
    607
    685
    media_image1.png
    Greyscale

(120, female portion, annotated) being defined at the second lateral edge face, wherein the first overlap joint portion and the second overlap joint portion are complementary to form an overlap joint when pairs of the heat shield segments are side by side in any one of the heat shield assemblies (see Fig. 2, “each tile has on the upstream face of its upstream flange 11 a male coupling portion which, in the embodiment 
In re Claim 2:  Veau teaches the invention as claimed and as discussed for Claim 1, above.  Veau further teaches wherein the overlap between the pair includes an annular end edge flange (11 or 12) of at least one of the annular heat shield assemblies.
In re Claim 3:  Veau teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Veau further teaches wherein the overlap between the pair includes a flat annular portion of another of the annular heat shield assemblies (see Figs. 1 and 6).
In re Claim 4:  Veau teaches the invention as claimed and as discussed for Claim 1, above.  Veau further teaches wherein the overlap between the pair includes an annular contact area (11 and 12) between the annular heat shield assemblies (see Fig. 1), and throughbores in the annular heat shield assemblies adapted to receive fasteners (20). 
In re Claim 5:  Veau teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Veau further teaches wherein the throughbores are in tabs projecting radially relative to the annular contact area (of flange 12 see Fig. 1). 
In re Claim 6:  Veau teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Veau further teaches one said throughbore for any one of the heat shield segments (see Fig. 1). 
In re Claim 7:  Veau teaches the invention as claimed and as discussed for Claim 1, above.  Veau further teaches wherein the heat shield segments are monoblock panels of ceramic matrix composite (col. 4 ll. 7-9). 
In re Claim 8:  Veau teaches the invention as claimed and as discussed for Claim 1, above.  Veau further teaches wherein the heat shield segments have an inner face oriented toward the axis and 
In re Claim 9:  Veau teaches the invention as claimed and as discussed for Claims 1 and 8, above.  Veau further teaches wherein the overlap joint portions include a bevel (131 see Fig. 2). 
In re Claim 11:  Veau teaches the invention as claimed and as discussed for Claim 1, above.  Veau further teaches wherein the heat shields segments of any one of the annular heat shield assemblies are the same (13, see Fig. 1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741